SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 520 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESX NOX The number of shares outstanding of each of the issuer’s classes of common stock at April 23, 2014 was 368,565,655. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Financial Condition March 31, 2014 and December 31, 2013 (Dollars in thousands, except par value) March 31, December 31, ASSETS Cash and cash equivalents $ $ Cash and securities segregated and on deposit for regulatory purposes or deposited with clearing and depository organizations Financial instruments owned, including securities pledged of $15,065,084 and $13,253,537: Trading assets, at fair value Available for sale securities Total financial instruments owned Investments in managed funds Loans to and investments in associated companies Securities borrowed Securities purchased under agreements to resell Securities received as collateral Receivables from brokers, dealers and clearing organizations Receivables from customers of securities operations Property, equipment and leasehold improvements, net Intangible assets, net Goodwill Deferred tax asset, net Other assets Total $ $ LIABILITIES Short-term borrowings $ $ Trading liabilities, at fair value Securities loaned Securities sold under agreements to repurchase Other secured financings Obligation to return securities received as collateral Payables to brokers, dealers and clearing organizations Payables to customers of securities operations Trade payables, expense accruals and other liabilities Long-term debt – parent company Long-term debt – subsidiaries Total liabilities Commitments and contingencies MEZZANINE EQUITY Redeemable noncontrolling interests Mandatorily redeemable convertible preferred shares EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 363,964,952 and 364,541,333 shares issued and outstanding, after deducting 47,272,415 and 46,695,470 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the periods ended March 31, 2014 and 2013 (In thousands, except per share amounts) Revenues: Beef processing services $ $ Commissions – Principal transactions Investment banking – Interest income Net realized securities gains Other Total revenues Interest expense – Net revenues Expenses: Cost of sales Compensation and benefits Floor brokerage and clearing fees – Interest Depreciation and amortization Selling, general and other expenses Income from continuing operations before income taxes and income related to associated companies Income related to associated companies Income from continuing operations before income taxes Income tax provision Income from continuing operations Income (loss) from discontinued operations, net of income tax provision (benefit) of $1,264 and $(1,825) ) Loss on disposal of discontinued operations, net of income tax provision (benefit) of $0 and $(175) – ) Net income Net (income) loss attributable to the noncontrolling interest ) Net loss attributable to the redeemable noncontrolling interests Preferred stock dividends ) ) Net income attributable to Leucadia National Corporation common shareholders $ $ (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations, continued For the periods ended March 31, 2014 and 2013 (In thousands, except per share amounts) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Income (loss) from discontinued operations ) Loss on disposal of discontinued operations - - Net income $ $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Income (loss) from discontinued operations ) Loss on disposal of discontinued operations - - Net income $ $ Amounts attributable to Leucadia National Corporation common shareholders: Income from continuing operations, net of taxes $ $ Income (loss) from discontinued operations, net of taxes ) Loss on disposal of discontinued operations, net of taxes – ) Net income $ $ See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) For the periods ended March 31, 2014 and 2013 (In thousands) Net income $ $ Other comprehensive income (loss): Net unrealized holding gains (losses) on investments arising during the period, net of income tax provision (benefit) of $2,393 and $4,336 Less: reclassification adjustment for net (gains) losses included in net income (loss), net of income tax provision (benefit) of $(488) and $114,143 ) Net change in unrealized holding gains (losses) on investments, net of income tax provision (benefit) of $2,881 and $(109,807) ) Net unrealized foreign exchange gains (losses) arising during the period, net of income tax provision (benefit) of $62 and $(938) ) Less: reclassification adjustment for foreign exchange (gains) losses included in net income (loss), net of income tax provision (benefit) of$0 and $0 – – Net change in unrealized foreign exchange gains (losses), net of income tax provision (benefit) of $62 and $(938) ) Net unrealized gains (losses) on derivatives arising during the period, net of income tax provision (benefit) of $92 and $2 5 Less: reclassification adjustment for derivative (gains) losses included in net income (loss), net of income tax provision (benefit) of $0 and $0 – – Net change in unrealized derivative gains (losses), net of income tax provision (benefit) of $92 and $2 5 Net pension and postretirement gains (losses) arising during the period, net of income tax provision (benefit) of $0 and $0 – – Less: reclassification adjustment for pension and postretirement (gains) losses included in net income (loss), net of income tax provision (benefit) of $(422) and $(666) Net change in pension liability and postretirement benefits, net of income tax provision (benefit) of $422 and $666 Other comprehensive income (loss), net of income taxes ) Comprehensive income Comprehensive (income) loss attributable to the noncontrolling interest ) Comprehensive (income) loss attributable to the redeemable noncontrolling interests Preferred stock dividends ) ) Comprehensive income attributable to Leucadia National Corporation common shareholders $ $ See notes to interim consolidated financial statements. 5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the periods ended March 31, 2014 and 2013 (In thousands) Net cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used for operations: Deferred income tax provision Depreciation and amortization of property, equipment and leasehold improvements Other amortization ) Share-based compensation Provision for doubtful accounts Net securities gains ) ) Income related to associated companies ) ) Distributions from associated companies Net gains related to real estate, property and equipment, and other assets ) ) Loss on disposal of discontinued operations – Net change in: Cash and securities segregated and on deposit for regulatory purposes or deposited with clearing and depository organizations ) – Trading assets ) ) Investments in managed funds ) – Securities borrowed ) – Securities purchased under agreements to resell ) – Receivables from brokers, dealers and clearing organizations ) – Receivables from customers of securities operations ) – Other assets ) ) Trading liabilities – Securities loaned – Securities sold under agreements to repurchase ) – Payables to brokers, dealers and clearing organizations – Payables to customers of securities operations – Trade payables, expense accruals and other liabilities ) ) Other ) Net cash used for operating activities ) ) Net cash flows from investing activities: Acquisitions of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Net change in restricted cash – 86 Proceeds from disposal of discontinued operations, net of expenses and cash of operations sold – Cash acquired upon acquisition of Jefferies Group LLC – Acquisitions, net of cash acquired ) – Cash paid and cash of real estate operations sold to HomeFed Corporation ) – Advances on notes and other receivables – ) Collections on notes, loans and other receivables Loans to and investments in associated companies ) ) Capital distributions and loan repayment from associated companies Deconsolidation of asset management entities ) – Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other ) ) Net cash provided by investing activities (continued) See notes to interim consolidated financial statements. 6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued For the periods ended March 31, 2014 and 2013 (In thousands) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ Reduction of debt ) ) Net proceeds from other secured financings – Issuance of common shares – Cash and cash equivalents of Crimson Wine Group, Ltd., which was spun off – ) Net distributions to redeemable noncontrolling interests – ) Distributions to noncontrolling interests ) ) Contributions from noncontrolling interests Purchase of common shares for treasury ) – Dividends paid ) ) Other – Net cash provided by financing activities Effect of foreign exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, including cash classified as assets of discontinued operations Cash and cash equivalents at March 31, including cash classified as assets of discontinued operations $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income tax payments (refunds), net $ ) $ Non-cash investing activities: Common stock issued for acquisition of Jefferies Group LLC $
